DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The disclosure is objected to because of the following informalities:

Page 8 – line 11, “members 10, 30” should be –members 10, 50—.
  
Appropriate correction is required.


Claims 3-4 and 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, “open and closable dump gate” introduced on line 10 is generally awkward and apparently constitutes a double inclusion of the previously introduced gate.  Additionally, “at least one active member” introduced on line 9 apparently constitutes a double inclusion of the active member on line 3 of the base claim.  It is not clear if/how this term relates back to the originally referenced active member.  In view of this, “each active member” in line 10 lacks clear antecedent basis.  The references to portions in lines 5-8 are somewhat unclear, and these portions should apparently be more clearly associated with the vertical structure.  The last three lines are somewhat awkward and confusing and 
Claim 4, the “dump vehicle, safety latch combination” introduced in the last line is confusing and apparently constitutes a double inclusion of the similarly named combination introduced on line 1 of the claim.  Additionally, “and so forth” is indefinite.
Claim 6, the movable thrust pin actuator element and the axis introduced on line 4 are confusing as it is not clear if/how these terms relate back to the previously introduced similarly named terms.  These terms appear to constitute double inclusions of the previous terms.   Additionally, “the axis” on line 7 and “the axis” on line 10 lack clear antecedent basis as multiple axes are previously recited.  Finally, “the gas” lacks clear antecedent basis (should be “the fluid”??).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kibler et al. ‘484.
Kibler teaches a  safety latch (e.g. see figure 4) for a dump body 16 having a dump gate 32 including an active member with a support (50+), a thrust pin actuator (82+) with a movable thrust pin actuator 
Claim 2, the device is configured as broadly claimed.
Claim 3, the device is configured as broadly claimed and as best understood.  Note the safety latch is attached to the dump body having the dump gate to provide a dump body/safety latch combination (e.g. see figures 1, 2 etc.) wherein the dump body has a bottom structure (i.e. the floor of the load space) for supporting and containing a load above it and a vertical structure (including the sidewalls 30+ and the dump gate 32+) for restraining and containing the load laterally.  The dump gate defines a first portion of which includes an openable and closable dump gate pivotable about a pivot and securable in a closed position by at least one primary latch (e.g. latch 93) spaced apart from the pivot.  Additionally, the vertical wall structure of the load body defines a second portion (e.g. sidewall 30+) which is able to be rendered stationary with respect to the dump gate.  As best understood, the safety latch of Kibler is attached to the dump body and has at least one active member assembled and attached to the openable and closable dump gate (see discussion above regarding the active member introduced in base claim 1) wherein for each active member, the passive member that is attached to the portion of the vertical structure is rendered stationary with respect to the dump gate.

Claim 16, the device is configured as broadly claimed.
Claim 17, the device is configured as broadly claimed – see bevel 66a.
Claim 20, see cover 38+.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kibler et al. ‘484.
Kibler teaches all of the claimed features as discussed above regarding claim 1 but fails to teach a “kit” form configuration (the Kibler device is shown in an assembled form and the reference does not specifically discuss that the device is known in “kit” form).
Use of kits to supply parts prior for assembly is notoriously well known in the art – e.g. an aftermarket retail kit grouping required piece parts, a grouping of required piece parts supplied on a manufacturing line at point of assembly etc.  Moreover, if it were desired to retrofit a vehicle with the safety latch assembly of Kibler et al. or assemble the safety latch assembly of Kibler et al. at a point of original manufacture, it would have been an obvious mechanical expedient to one of ordinary skill in the art to collect a grouping of required parts (i.e. a “kit”) prior to assembly in order to facilitate ease of manufacture.
. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kibler et al. ‘484 in view of Prosek et al. ‘852
Kibler teaches all of the claimed features as discussed above regarding claim 1 but fails to teach that the thrust pin distal end can define a wedge for penetration into a receiving slot – the reference teaches a thrust pin distal end defining a beveled edge (at 66a) only.
Prosek et al. teaches a thrust pin for latching a dump truck load bed component defining a wedge shape at a distal end which is engaged in a receiving slot in the latched position – see wedge shaped pin end 62 in Prosek figure 2.
In order to provide for more pin alignment bearing area to accommodate a larger range of misalignment during pin insertion and/or as a simple substitution of one known thrust pin end for another, it would have been obvious to one of ordinary skill in the art to replace the beveled pin end/hole configuration of Kibler with a wedge shaped pin end/slot construction in view of the teachings of Prosek.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kibler et al. ‘484 in view of Prosek et al. ‘852 and Bauer et al. ‘536.
Kibler as modified by Prosek includes all of the claimed features as discussed above regarding claim 18 but fails to teach that the thrust pin and wedge end are distinct pieces attached via welding or threading.
Bauer et al. teaches a thrust pin for a vehicle latch including a thrust pin and pin edge that define distinct pieces attached via a threaded connection – see Bauer figure 2 etc.
.

Claims 6-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cornell et al. and Smith are cited as additional examples of dump bed gate latches known in the art. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.










/STEPHEN T GORDON/Primary Examiner, Art Unit 3612